Citation Nr: 1015600	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for fibromyalgia based on extraschedular 
consideration.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to 
February 1987 and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in February 2008 
and in December 2008, when it was remanded for further 
development.

The Board remanded the issue of entitlement to service 
connection for depression for further development in February 
2008 and in December 2008, which was granted by the RO in 
December 2009.  As such, this issue is not before the Board.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's fibromyalgia does not manifest symptoms not 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5025, or 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5025 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in March 2002, January 2004, and August 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  While the notice 
letters did not provide the Veteran with the criteria for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, the 
criteria were included in a Supplemental Statement of the 
Case dated in January 2010.  The Veteran's statements, 
indicating that she was unable to work due to her service-
connected condition, indicate actual knowledge of the 
criteria for an extraschedular evaluation.  In addition, the 
Board finds that based upon the notices and the Supplemental 
Statements of the Case sent to the Veteran, a reasonable 
individual would understand what was required to substantiate 
the claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Nashville and Murfreesboro VA 
Medical Centers (VAMCs).  The Veteran submitted private 
treatment records from Dr. M.A.M., Dr. E.S., Middle Tennessee 
Medical Associates, and a Physician Consultant Review for Met 
Life Insurance Company.  The Veteran has been afforded VA 
medical examinations in conjunction with the claim on appeal 
in August 2003 and February 2009.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran seeks entitlement to an evaluation in excess of 
40 percent disabling for fibromyalgia based on extraschedular 
consideration.  In March 2003 the Veteran underwent a private 
physician consultation.  The Veteran was diagnosed with 
fibromyalgia, myofascial pain syndrome, Raynaud's phenomenon, 
and seronegative arthritis.  In response to questions the 
physician noted that the Veteran had 18/18 tender points and 
that the Veteran's symptoms appeared to be related more to 
fibromyalgia with diffuse pain and fatigue; however, the 
Veteran had manifestations of rheumatoid arthritis as well.

In an April 2003 treatment note the Veteran was diagnosed 
with fibromyalgia.  The Veteran complained of aches and pains 
that were getting worse and that were consistent with the 
Veteran's fibromyalgia.  Upon physical examination the 
Veteran was noted to have positive tender points.

In a letter dated in May 2003 a private physician noted that 
the Veteran was diagnosed with depression, chronic fatigue 
syndrome, fibromyalgia, and seronegative type rheumatoid 
arthritis.  The physician reported that the Veteran was not 
able to work at all and had difficulty with her own 
activities of daily living, including tying her shoelaces, 
getting out of bed, turning on faucets, getting out of a car 
or bus, and walking.  The physician opined that the Veteran 
was not able to work and was completely disabled.  However, 
the physician did not indicate what disorder rendered the 
Veteran unable to work.

In a June 2003 treatment note the Veteran was reported to 
have low back pain, burning on urination, blood in urine, 
headaches, painful joints, tremors throughout the body, 
peeling hands with a rash, and increasing fatigue.  The 
Veteran was diagnosed with fibromyalgia, urinary tract 
infection, and hypertension.

In a July 2003 statement the Veteran reported that she 
recently moved in with her mother because she could no longer 
care for herself.  She reported that she was unable to 
complete or do daily activities such as cooking, showering, 
household chores, and driving.

In July 2003 the Veteran's physician completed a Fibromyalgia 
and Myofascial Pain Functional Questionnaire.  The physician 
noted that the Veteran was diagnosed with fibromyalgia, 
depression, chronic fatigue syndrome, diabetes, hypertension, 
endometriosis, and renal cyst.  The Veteran's symptoms were 
reported to have lasted more than 12 months.  The Veteran's 
symptoms were noted to be multiple tender points, 
nonrestorative sleep, chronic fatigue, morning stiffness, 
subjective swelling, depression, lack of coordination, 
multiple trigger points, numbness and tingling, dysmenorrhea, 
frequent severe headaches, chronic fatigue syndrome, 
myofascial pain syndrome, difficulty communicating, balance 
problems, shortness of breath, mood swings, sensitivity to 
cold, heat, humidity, noise, and light, problems climbing or 
going up or down stairs, dizziness, and headaches.  The 
Veteran reported diffuse pain that was noted to be severe 
enough to affect activities of daily living.  The Veteran was 
reported to not be able to work an eight hour job and could 
not tolerate prolonged sitting.  The physician noted that the 
Veteran could never lift less than 10 pounds and had 
significant limitations in reaching, handling, and fingering 
with difficulties with fine motor control.  The Veteran was 
noted to have nausea, cramps, buckling ankles, buckling 
knees, leg cramps, sciatica, muscle twitching, anxiety, lack 
of endurance, and handwriting difficulties.  However, the 
physician did not indicate which symptoms were attributable 
to which of the Veteran's conditions.

In August 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding her fibromyalgia.  The 
Veteran was noted to have multiple pain areas affecting neck, 
mid back, distal thigh, legs, above ankles, elbows, 
shoulders, and hands.  She described the pain as nagging and 
reported that she had been suffering with multiple affected 
body parts and severe headaches for the prior 2.5 years.  The 
Veteran complained of weakness all over and no energy.  The 
Veteran had a history of tremor and weakness that resulted in 
falling in the past.  The Veteran reported that she had to 
change positions frequently to prevent stiffness.  She had 
paresthesias over the right upper extremity and both legs on 
and off.  She had had constipation alternating with regular 
bowel movement.  The Veteran had a problem with depression 
for several years.  Upon physical examination the Veteran was 
noted to have a tremor of the left hand.  The Veteran was 
able to propel herself in a manual wheelchair.  She was able 
to stand up and walk without an assistive device with an 
antalgic gait.  The Veteran had pain in the lower extremities 
and low back area while walking.  There were multiple points 
of tenderness which included the base of the neck, 
paracervical bilaterally, bilateral trapezius, bilateral 
rhomboids, lower thoracic, bilateral lumbar paraspinals, left 
lateral hip, right tibialis anterior, bilateral distal 
quadriceps muscles, bilateral extensor muscle of forearm, and 
dorsal aspect of the left hand.  There was muscle spasm along 
the paraspinal muscles when the examiner palpated the 
paracervical, both sides of the thoracic spine, and lumbar 
spine bilaterally.  The Veteran had minimal pain on range of 
motion of the cervical spine.  Range of motion of the 
cervical spine was normal with pain in all motions.  Range of 
motion of the lumbosacral spine was reduced with moderately 
severe pain on active motion.  Upon repeated testing of the 
range of motion the range became normal with pain.  Range of 
motion of the ankles, knees, and elbows was normal with pain.  
The Veteran was able to form a complete fist bilaterally and 
able to do opposition of thumb to the other fingers 
bilaterally.  Straight leg raising test and Hoffmann's sign 
were negative.  Deep tendon reflexes and muscle testing were 
normal with the exception of faire right grasp and fair plus 
left grasp.  The Veteran had pain on testing muscles of the 
bilateral shoulder girdles and bilateral hip girdle muscles 
as well as bilateral ankle dorsiflexions.  The examiner 
diagnosed her with fibromyalgia with significant pain in the 
upper extremities, lower extremities, and axial skeletal and 
affected the body parts above and below the waist.  The 
Veteran did have difficulty with some of the self-care 
activities depending on the severity of the day.

In a treatment note, dated in December 2003, the Veteran was 
reported to be diagnosed with Raynaud's phenomenon and 
fibromyalgia.  The Veteran reported that she had discomfort 
all over and was not functioning too much all over.  Physical 
examination revealed good range of motion of the 
musculoskeletal system and tender points positive 18/18.

In July 2004 the Veteran's physician noted that the Veteran's 
relapsing chronic fatigue syndrome substantially reduced her 
occupational, social, and personal activities and that her 
primary disability at that time was chronic fatigue syndrome.

In February 2009 the Veteran was afforded a VA C&P 
examination regarding her fibromyalgia.  The Veteran 
reported, that she did no work and that she stopped working 
in 2001 due to her disability.  Regarding her daily 
activities, the she reported that she needed a lot of help 
because she could not cook or clean or do the dishes.  She 
reported that her family helped her with these chores.  Upon 
physical examination the Veteran was reported have tender 
trigger points over the trapezius, biceps, triceps, in the 
forearm, lower back, over the greater trochanter bilaterally, 
anterior thighs bilaterally, calves bilaterally, and dorsum 
of the foot bilaterally.  Her motor strength in the upper 
extremity was 5/5.  She had swelling of her fingers.  There 
was no tenderness over her joints and she had slight 
tenderness over the wrists.  The examiner did not indicate 
whether the Veteran's condition precluded her from securing 
or following a substantially gainful occupation.

In December 2008 the Board remanded the Veteran's claim of 
entitlement to an evaluation in excess of 40 percent 
disabling for fibromyalgia based on extraschedular 
consideration for the claim be referred to the Under 
Secretary for Benefits, or the Director of the Compensation 
and Pension Service.  Subsequently, in June 2009 the Director 
of the Compensation and Pension Service reviewed the 
Veteran's claims folder and rendered the decision that the 
Veteran's fibromyalgia condition did "not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  In 
reaching this decision, the Director of the Compensation and 
Pension Service discussed the content of the appropriate 
diagnostic code as well as the Veteran's records from the 
Social Security Administration.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, 
primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note 
provides that widespread pain means pain in both the left and 
right sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

The Court clarified the analytical steps necessary to 
determine whether extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, extraschedular 
consideration is not required, and the analysis stops.  Id.

The Veteran is already in receipt of the maximum schedular 
evaluation for fibromyalgia pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5025, and there are no aspects of this 
disability not contemplated by the schedular criteria.

The Board is aware of the Veteran's complaints that her 
fibromyalgia prevents her from working and performing the 
daily activities of living.  However, the evidence does not 
associate the Veteran's reported inability to work to her 
fibromyalgia.  The evidence reveals that the Veteran's 
primary disability is the non-service-connected disability of 
chronic fatigue syndrome.  As such, the Board finds no 
medical evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the service-connected 
disability at issue that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
The Veteran has not required frequent periods of 
hospitalization related to any service-connected disability 
at issue.  As indicated above, the 2005 admission was related 
to a non-service connected hiatal hernia. Therefore, 
entitlement to an evaluation in excess of 40 percent 
disabling for fibromyalgia based on extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 40 percent 
disabling for fibromyalgia based on extraschedular 
consideration is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


